Citation Nr: 0100736	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-18 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to a disability evaluation in excess of 20 
percent for lumbosacral strain, effective February 9, 1995.

2.  Entitlement to a disability evaluation in excess of 40 
percent for lumbosacral strain, effective April 28, 1999.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  That rating decision granted a 20 percent 
disability evaluation effective February 9, 1995, for 
lumbosacral strain following a Board decision that granted 
service connection for this disorder.  The veteran, who had 
active service from July 1982 to December 1983, appealed that 
decision, and an October 1999 rating decision granted a 40 
percent evaluation for this disability effective April 28, 
1999.  The veteran has relocated during the pendency of this 
claim, and the appeal has continued from the RO in Cleveland, 
Ohio.  The Board has characterized the issues as appeal from 
an initially assigned evaluation.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 


REMAND

The veteran's representative argued three points in the 
August 2000 informal brief on appeal.  Initially, the 
representative noted that while the veteran was granted a 40 
percent evaluation for lumbosacral strain under Diagnostic 
Code 5292 in an October 1999 rating decision, a higher 
evaluation may be available under Diagnostic Code 5293, which 
had not yet been considered by the RO.  The representative 
further noted that a VA General Counsel precedent opinion 
provides that 38 C.F.R. §§ 4.40 and 4.45 must be considered 
when a disability is evaluated under this diagnostic code.  
VAOPGCPREC 36-97 (issued December 12, 1997).

The veteran's representative also noted that their local 
representative did not have the opportunity to present a VA 
Form 646, Statement of Accredited Representation in Appealed 
Case, at the RO level.  While a VA Form 8, Certification of 
Appeal dated in June 2000 indicated that the service 
representative failed to provide a Form 646 within two weeks 
of a request, there is nothing in the claims file that would 
show that the representative was indeed asked for the 
Statement.  Moreover, the August 2000 informal brief on 
appeal noted that the veteran has since been awarded a total 
disability rating based upon individual unemployability.

Finally, the veteran's representative stated that it was 
filing a notice of disagreement with an October 1999 RO 
rating decision that denied an evaluation in excess of 20 
percent for laxity of the left knee.  In so doing, the 
representative cited 38 C.F.R. § 20.300, which provides that 
a notice of disagreement was to be received by the RO that 
issued a notice of denial of benefits sought, unless notice 
has been received that a veteran's records had been 
transferred to another VA office.  In this case, the 
veteran's records have been transferred to the Board. 

A statement of the case has not been issued, nor a 
substantive appeal received on this issue.  The failure to 
issue a statement of the case is a procedural defect 
requiring a remand.  Godfrey v. Brown, 7 Vet. App. 398 
(1995); Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  
See also 38 C.F.R. § 19.9(a) (2000) (stipulating that, if 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction and specify the action to be 
undertaken).  Additionally, on remand, the RO should complete 
any additional development deemed necessary.  38 C.F.R. § 
19.26 (2000). 

In light of the above, this claim is REMANDED for the 
following:

1.  The RO is requested to determine 
whether an evaluation of the veteran's 
service connected lumbosacral strain is 
warranted under Diagnostic Code 5293, 
which evaluates intervertebral disc 
syndrome.  If warranted, the RO is 
requested to also apply VAOPGCPREC 36-97.

2.  When the development requested has 
been completed, the case should be 
readjudicated by the RO.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
opportunity to respond, including the 
opportunity to provide a VA Form 646, 
before the record is returned to the 
Board for further review.

3.  The RO is requested to issue the 
veteran and his representative a 
statement of the case as to the issue of 
an increased evaluation for laxity of the 
left knee.  The veteran and his 
representative are advised that the 
Board's jurisdiction is limited to those 
issues for which a statement of the case 
has been issued subsequent to a timely 
notice of disagreement, and a timely 
perfected appeal has been received by the 
RO.  38 C.F.R. §§ 20.101, 20.200 (2000).

The purpose of this REMAND is to to afford due process; the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

